Citation Nr: 1646749	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claim.  VA treatment records show bilateral hearing loss as a diagnosed problem.  In statements to VA, the Veteran reported that he took ill during service, was hospitalized, and his hearing was worse when he recovered.  He also reported that he was given a medical discharge because of this illness.  

The Veteran's service treatment records could not be located.  His service personnel records show a medical transfer on November 23, 1965, during reserve service, and that he was given a medical discharge after less than two months of active duty service.  The AOJ should make requests for records from any naval or military hospital near the Veteran's duty stations in Huntington and Brooklyn, New York during his service.  The AOJ should also request personnel records from the Veteran's period of reserve service.  Finally, the AOJ should request any deck logs that would be relevant to the Veteran's service.  If these records shed light on the reason for the medical discharge and such reason is reasonably related to hearing loss, an examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Determine which naval or military hospitals would have provided healthcare for naval servicemen during the times and in the areas where the Veteran was stationed in Brooklyn and Huntington, New York.  Then, make requests from those locations for all of the Veteran's hospital records.  Any failed search attempts must be documented and a search should be made through appropriate avenues until it is deemed that no additional documents exist.

3. Request deck logs from the times and locations where the Veteran served.  Any failed search attempts must be documented and a search should continue until it is deemed that no additional documents exist.

4. Request personnel and treatment records from the Veteran's period of reserve service.  Any failed search attempts must be documented and a search should continue until it is deemed that no additional documents exist.

  5. 	If records evidence the reason for the medical transfer in November 1965 or the medical discharge in December 1966, schedule the Veteran for an examination for his hearing loss claim and forward the claims file to the examiner to address the following:

a. Is the Veteran's hearing loss at least as likely as not related to the in-service illness/cause for his medical discharge?

Consider all lay and medical evidence.  Provide rationale explaining conclusions.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6. Thereafter, issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




